Citation Nr: 1109535	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-16 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a respiratory system disability.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.  He received the Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied entitlement to service connection for chronic emphysema and chronic bronchitis. 

The Veteran testified before the undersigned at a March 2005 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.  In December 2005, the Board remanded this matter for further development.

In January 2007, the Board denied the Veteran's claim for service connection for a respiratory system disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a July 2008 Joint Motion filed by counsel for the Veteran and the VA Secretary.  In April 2009, the Board remanded this matter for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal diagnoses of various respiratory system disabilities.  For example, a November 2010 VA opinion indicated a diagnosis of emphysematous changes of the lungs.  

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  Furthermore, he has reported on several occasions that he was exposed to asbestos in service.  For example, during the March 2005 hearing he testified that while stationed in Alabama and California and while serving in Vietnam he worked as a fire fighter and wore uniforms that contained asbestos.

The Veteran's DD 214 and service personnel records indicate that his military occupational specialty (MOS) was a fire fighter and that from February 1970 to September 1970 he served as a fire fighter at Fort Rucker, Alabama, in Vietnam, and at the Hunter Liggett Military Reservation in Jolon, California.  

The Veteran has also reported a long history of smoking.  He contends that he has a current respiratory system disability as the result of in-service exposure to asbestos and other toxins.

The Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2010).  In July 2010, a VA physician reviewed the Veteran's claims file and opined that there was no objective evidence of intrinsic lung disease, interstitial or obstructive lung disease, or asbestos induced lung disease.  This opinion was based upon radiographic and functional studies of the lungs which showed normal results.  Therefore, no opinion as to the etiology of any respiratory system disability was provided.  

In September 2010, the physician who provided the July 2010 opinion re-reviewed the Veteran's claims file and opined that his prior opinion of a lack of objective evidence of chronic obstructive pulmonary disease (COPD) or restrictive lung disease was correct.  

The physician explained that although chest X-rays had demonstrated that the Veteran had developed emphysematous changes in the previous 2 years, such radiographic changes had not translated into a functional limitation detectable by the pulmonary function test, and that COPD was diagnosed with pulmonary function tests and not chest X-rays.  Although the Veteran's early emphysematous changes may have been an early indication of the future development of COPD if he continued to smoke, he did not have COPD. 

The physician noted the pulmonary function test performed during a March 2010 VA examination and the examiner's diagnoses of moderate obstructive lung disease and mild restrictive lung disease.  He opined that the examiner's interpretation was incorrect.  He reasoned that based on the spirometry numbers there was no objective evidence of obstructive lung disease and that restrictive lung disease could not be diagnosed with spirometry alone.  Furthermore, he noted pulmonary function tests conducted in July 2006 and June 1999 which revealed normal lung function.

As the VA physician did not acknowledge or discuss April 2005 and February 2006 VA pulmonary consultation notes which reveal that pulmonary function tests were conducted on both dates and that diagnoses of severe obstructive and mild restrictive lung disease were provided based upon the results of the tests, he again reviewed the Veteran's claims file in November 2010.

In a November 2010 opinion, the VA physician acknowledged the Veteran's lung imaging and functional testing (including the April 2005 and February 2006 pulmonary function tests) and again opined that his prior professional opinion that there was a lack of objective evidence of COPD or restrictive lung disease was correct and would remain the same in the absence of additional evidence.  

He reasoned that although the Veteran had developed emphysematous changes in the previous 2 years, these radiographic changes had not translated into a functional limitation detectable by the pulmonary function test, and COPD was diagnosed with pulmonary functional tests and not chest X-rays.  

While the emphysematous changes might have been an early indication of the future development of COPD if the Veteran continued to smoke, he did not currently have COPD.  Furthermore, the emphysematous changes were likely ("more likely than not") related to smoking and not to asbestos exposure.

The VA physician further reasoned that the results of the most recent pulmonary function test were incorrectly interpreted by the examiner who conducted the March 2010 VA examination as indicative of moderate obstructive lung disease and mild restrictive lung disease.  

Based on the spirometry numbers there was no objective evidence of obstructive lung disease, and mild restrictive lung disease could not be diagnosed with spirometry alone.  Furthermore, the actual results of the April 2005 and February 2006 pulmonary function tests were not in the claims folder and the physician was therefore unable to comment on the validity of the interpretations provided at those times.  Nevertheless, even if the interpretations were correct, they indicated either a transient condition (such as acute bronchospasm) or invalid tests, as several subsequent pulmonary function tests showed no evidence of obstruction.

Overall, the VA physician concluded that the objective evidence did not provide any explanations for the Veteran's severe symptoms or disabilities.  He suggested that evaluation for chronic thromboembolic disease or cardiovascular disease, such as pulmonary hypertension, may be helpful.

As the physician who provided the November 2010 opinion suggested that further evaluation for a cardiovascular system disability (e.g. thromboembolic disease, pulmonary hypertension) may be helpful in determining the nature and etiology of the Veteran's current pulmonary symptoms, a remand is necessary to afford the Veteran a VA examination to assess whether his current respiratory symptoms are related to a cardiovascular system disability, and if so, to determine the etiology of any such disability.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).  

Accordingly, the case is REMANDED for the following action:



1.  The Agency of Original Jurisdiction (AOJ) should contact the Veteran and coordinate with him to schedule a VA cardiovascular examination during a time in which he is experiencing a flare up of his respiratory symptoms.  All such efforts should be documented in the claims file.  If it is not possible to schedule the examination during a flare-up, the reason should also be documented in the claims file.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current respiratory symptoms are related to a current cardiovascular system disability.  

If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current cardiovascular system disability had its onset in service or in the year immediately following service, is related to in-service exposure to asbestos, herbicides, or other toxins, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for respiratory or cardiovascular system problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential exposure to asbestos or other toxins in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner indicates that additional testing is necessary to determine the nature and etiology of any current respiratory or cardiovascular system problems, any such recommended testing should be conducted.

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



